Index Funds 1155 Kelly Johnson Boulevard Suite 111 Colorado Springs, Colorado 80920 July 11, 2014 Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Index Funds (the “Trust”) File Nos. 33-129930, 811-21836 Post-Effective Amendment No.15 Dear Sir or Madam: An electronic (“EDGAR”) filing is hereby made under the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940, as amended (the “1940 Act”), on behalf of the Trust, an open-end management investment company. This filing includes Post-Effective Amendment No. 15 to the Trust’s 1933 Act Registration Statement on Form N-1A and Amendment No. 19 to its 1940 Act Registration Statement. This filing is made pursuant to Rule 485(a) and relates solely to the Index Funds S&P 500 Equal Weight and to the Gold & Silver Index Fund, each a new separate series of the Trust. The SEC Staff is kindly requested to address any comments on this filing to counsel to the Trust, Kevin T. Teng at 303-892-7359 or Peter H. Schwartz at 303-892-7381. Sincerely, /s/ Michael G. Willis Michael G. Willis Secretary Enclosure cc: Kevin T. Teng, Esq. Davis Graham & Stubbs LLP
